Exhibit 10.4




FIRST AMENDMENT
TO THE
FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
GPT OPERATING PARTNERSHIP LP




Dated as of September 29, 2016




This FIRST AMENDMENT TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF GPT OPERATING PARTNERSHIP LP (this “Amendment”). dated as of
September 29, 2016, is hereby adopted by Gramercy Property Trust, a Maryland
real estate investment trust (defined in the Agreement, hereinafter defined, as
the “General Partner”), as the general partner of GPT Operating Partnership LP,
a Delaware limited partnership (the “Partnership”). For ease of reference,
capitalized terms used herein and not otherwise defined have the meanings
assigned to them in the Fourth Amended and Restated Agreement of Limited
Partnership of GPT Operating Partnership LP, dated as of April 29, 2016 (the
“Agreement”).
WHEREAS, the General Partner desires to amend certain terms in the Agreement
relating to the LTIP Units;
WHEREAS, Section 14.01.B of the Agreement grants the General Partner power and
authority to amend the Agreement, without the consent of any of the
Partnership’s Limited Partners, to set forth the terms of additional Partnership
Interests to be issued pursuant to Article IV of the Agreement;
NOW, THEREFORE, the General Partner hereby amends the Agreement as follows:
1.
The definition of “Percentage Interest” is hereby amended by inserting the
following at the end of the definition:



“Notwithstanding the foregoing, for purposes of calculating the allocations and
distributions for an LTIP Unit for which the Distribution Participation Date is
after the date on which such LTIP Unit was issued, the Percentage Interest shall
be calculated by only including in the numerator and denominator a number of
such LTIP Units for which the Distribution Participation Date has not yet
occurred equal to the number of such LTIP Units multiplied by the LTIP Unit
Sharing Percentage (as defined in Exhibit E to this Agreement) for such LTIP
Units. For avoidance of doubt, LTIP Units will be taken into account for
purposes of calculating Percentage Interests with respect to allocations and
distributions whether or not they are vested.”




1



--------------------------------------------------------------------------------





2.
Section 6.01.A is hereby amended by adding the following to the end of such
section:



“For avoidance of doubt, for purposes of allocating Net Income to holders of
LTIP Units, the holders’ respective interests in the LTIP Units shall be based
on the holders’ Percentage Interests in the LTIP Units.”
 
3.
Section 6.01.B is hereby amended by adding the following to the end of such
section:



“For avoidance of doubt, for purposes of allocating Net Losses to holders of
LTIP Units, the holders’ respective interests in the LTIP Units shall be based
on the holders’ Percentage Interests in the LTIP Units. For purposes of
determining allocations of Net Losses pursuant to Section 6.01.B, an LTIP Unit
Limited Partner shall be treated as having a separate Capital Account with an
appropriate share of Partnership Minimum Gain and Partner Minimum Gain for each
tranche of LTIP Units with a different issuance date that it holds and a
separate Capital Account for its Class A Units, if applicable, and any other
Partnership Units.”


4.
Section 6.01.E of the Agreement is hereby amended and restated to read as
follows:



E.    LTIP Allocations.
(1)    After giving effect to the special allocations set forth in Section 1 of
Exhibit C hereof, and the allocations of Net Income under Section 6.01(A)(i) and
(ii) (including, for the avoidance of doubt Liquidating Gains that are a
component of Net Income), and subject to the other provisions of this Section
6.01, but before allocations of Net Income are made under Section 6.01(A)(iii),
any remaining Liquidating Gains shall first be allocated among the Partners so
as to cause, as nearly as possible, the Economic Capital Account Balances of the
LTIP Unit Limited Partners, to the extent attributable to their ownership of
LTIP Units, to be equal to (i) the Class A Unit Economic Balance, multiplied by
(ii) the number of their LTIP Units (with respect to each LTIP Unit Limited
Partner, the “Target Balance”), provided, however, that no such Liquidating
Gains will be allocated with respect to any particular LTIP Unit unless, and
only to the extent that, such Liquidating Gains, when aggregated with other
Liquidating Gains realized since the issuance of such LTIP Unit, exceed
Liquidating Losses realized since the issuance of such LTIP Unit. Any such
allocations shall be made among the LTIP Unit Limited Partners in proportion to
the aggregate amounts required to be allocated to each LTIP Unit Limited Partner
under this Section 6.01(E).
(2)    Liquidating Gain allocated to an LTIP Unit Limited Partner under this
Section 6.01(E) will be attributed to specific LTIP Units of such LTIP Unit
Limited Partner for purposes of determining (i) allocations under this Section
6.01(E), (ii) the effect of the forfeiture or conversion of specific LTIP Units
on such LTIP Unit Limited Partner’s Capital Account and (iii) the ability of
such LTIP Unit Limited Partner to convert specific LTIP Units into Class A
Units. Such Liquidating Gain allocated to such LTIP Unit Limited Partner will
generally be attributed in the


2



--------------------------------------------------------------------------------





following order: (i) first, to Vested LTIP Units held for more than two years,
(ii) second, to Vested LTIP Units held for two years or less, (iii) third, to
Unvested LTIP Units that have remaining vesting conditions that only require
continued employment or service to the General Partner, the Partnership or an
Affiliate of either for a certain period of time (with such Liquidating Gains
being attributed in order of vesting from soonest vesting to latest vesting),
and (iv) fourth, to other Unvested LTIP Units (with such Liquidating Gains being
attributed in order of issuance from earliest issued to latest issued). Within
each category, Liquidating Gain will be allocated seriatim (i.e., entirely to
the first unit in a set, then entirely to the next unit in the set, and so on,
until a full allocation is made to the last unit in the set) in the order of
smallest Book-Up Target to largest Book-Up Target.
(3)    After giving effect to the special allocations set forth above, if, due
to distributions with respect to Class A Units in which the LTIP Units do not
participate, forfeitures or otherwise, the Economic Capital Account Balance of
any present or former LTIP Unit Limited Partner attributable to such LTIP Unit
Limited Partner’s LTIP Units, exceeds the Target Balance, then Liquidating
Losses shall be allocated to such LTIP Unit Limited Partner, or, in the sole
discretion of the General Partner, Liquidating Gains may be allocated to the
other Partners, to reduce or eliminate the disparity; provided, however, that if
Liquidating Losses or Liquidating Gains are insufficient to completely eliminate
all such disparities, such losses or gains shall be allocated among Partners in
a manner reasonably determined by the General Partner.
(4)    The parties agree that the intent of this Section 6.01(E) is (i) to the
extent possible to make the Economic Capital Account Balance associated with
each LTIP Unit economically equivalent to the Class A Unit Economic Balance and
(ii) to allow conversion of an LTIP Unit (assuming prior vesting) into a Class A
Unit when sufficient Liquidating Gains have been allocated to such LTIP Unit
pursuant to Section 6.01(E)(1) so that either its initial Book-Up Target has
been reduced to zero or the parity described in the definition of Target Balance
has been achieved. The General Partner shall be permitted to interpret this
Section 6.01(E) or to amend this Agreement to the extent necessary and
consistent with this intention.
(5)    In the event that Liquidating Gains or Liquidating Losses are allocated
under this Section 6.01(E), Net Income allocable under clause 6.01(A)(iii) and
any Net Losses shall be recomputed without regard to the Liquidating Gains or
Liquidating Losses so allocated.
(6)    LTIP Forfeitures. If an LTIP Unit Limited Partner forfeits any LTIP Units
to which Liquidating Gain has previously been allocated under this Section
6.01(E), (i) the portion of such LTIP Unit Limited Partner’s Capital Account
attributable to such Liquidating Gain allocated to such forfeited LTIP Units
will be re-allocated to that LTIP Unit Limited Partner’s remaining LTIP Units
that were outstanding on the date of the initial allocation of such Liquidating
Gain, using a methodology similar to that described in Section 6.01(E)(2) above
as reasonably


3



--------------------------------------------------------------------------------





determined by the General Partner, to the extent necessary to cause such LTIP
Unit Limited Partner’s Economic Capital Account Balance attributable to each
such LTIP Unit to equal the Class A Unit Economic Balance and (ii) such LTIP
Unit Limited Partner’s Capital Account will be reduced by the amount of any such
Liquidating Gain not re-allocated pursuant to clause (i) above.
(7)    Definitions.
(A)    “Book-Up Target” for an LTIP Unit means (i) initially, the Class A Unit
Economic Balance as determined on the date such LTIP Unit was granted and (ii)
thereafter, the remaining amount, if any, required to be allocated to such LTIP
Unit for the Economic Capital Account Balance of the LTIP Unit Limited Partner,
to the extent attributable to such LTIP Unit, to be equal to the Class A Unit
Economic Balance.
(B)    “Class A Unit Economic Balance” shall mean (i) the Capital Account
balance of the General Partner, plus the amount of the General Partner’s share
of any Partner Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to the General Partner’s ownership of Class A Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 6.01.E,
divided by (ii) the number of the General Partner’s Class A Units.
(C)    “Economic Capital Account Balance” with respect to an LTIP Unit Limited
Partner, means an amount equal to such LTIP Unit Limited Partner’s Capital
Account balance, plus the amount of its share of any Partner Minimum Gain or
Partnership Minimum Gain, in either case to the extent attributable to LTIP
Units.
(D)    “Liquidating Gains” means any net capital gain realized in connection
with the actual or hypothetical sale of all or substantially all of the assets
of the Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the Carrying Value of Partnership assets under
Section 1.D of Exhibit B to this Agreement.
(E)    “Liquidating Losses” means any net capital loss realized in connection
with the actual or hypothetical sale of all or substantially all of the assets
of the Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the Carrying Value of Partnership assets under
Section 1.D of Exhibit B to this Agreement.
(F)    “LTIP Unit Limited Partner” means any Limited Partner that is named in
the books and records of the Partnership as a holder of LTIP Units.


4



--------------------------------------------------------------------------------





5.
Section 8.06.A, subparagraph (iv) of the Agreement is hereby amended and
restated by replacing the first reference to “one (1) year” in such subparagraph
with “two (2) years”.

 
6.
Section 1.B of Exhibit E to the Agreement is hereby amended by deleting the
final sentence of such section.



7.
Section 2.A of Exhibit E to the Agreement is hereby amended by adding the
following the beginning of such section:



“Prior to the Distribution Participation Date (as defined below) established for
any LTIP Units, holders of such LTIP Units shall be entitled to receive, if,
when and as authorized by the General Partner out of funds legally available for
the payment of distributions, regular cash distributions in an amount per unit
equal to the product of (i) the LTIP Unit Sharing Percentage applicable to such
LTIP Unit, multiplied by (ii) the distribution such LTIP Unit would be entitled
to under Article V and this Section 2.A of Exhibit E if the Distribution
Participation Date for such LTIP Unit had already occurred. “LTIP Unit Sharing
Percentage” means, with respect to an LTIP Unit, ten percent (10%) or such other
percentage designated as the LTIP Unit Sharing Percentage for such LTIP Unit as
set forth in the documentation pursuant to which such LTIP Unit is granted.”


8.
Section 3 of Exhibit E to the Agreement is hereby amended and restated to read
as follows:



“3.    Allocations.    Commencing with the portion of the taxable year of the
Partnership that begins on the Distribution Participation Date established for
any LTIP Units, such LTIP Units shall be allocated Net Income and Net Loss in
amounts per LTIP Unit equal to the amounts allocated per Class A Unit. For the
portion of any taxable year of the Partnership prior to the Distribution
Participation Date established for any LTIP Units, such LTIP Units shall be
allocated Net Income and Net Loss in amounts per LTIP Unit equal to a percentage
of the amounts allocated per Class A Unit (other than any such amounts
associated with a non-liquidating special, extraordinary or other non-regular
distributions that such LTIP Units were not entitled to receive) equal to the
LTIP Unit Sharing Percentage applicable to such LTIP Unit. The allocations
provided by the preceding sentences shall be subject to the proviso to the first
sentence of Section 6.01.B of the Agreement. The General Partner is authorized
in its discretion to delay or accelerate the participation of the LTIP Units in
allocations of Net Income and Net Loss, or to adjust the allocations made, so
that the ratio of (i) the total amount of Net Income or Net Loss allocated with
respect to each LTIP Unit in a taxable year, to (ii) the total amount
distributed to that LTIP Unit with respect to such period, is more nearly equal
to such ratio as computed for the Class A Units held by the General Partner.”
 
9.
Section 4 of Exhibit E to the Agreement is hereby amended by deleting the
following words in the first sentence thereof:



5



--------------------------------------------------------------------------------







“the Capital Account Limitation (as defined in Section 7.C of this Exhibit E),”


10.
Section 7.B of Exhibit E to the Agreement is amended and restated to read as
follows:



“B.    Number of Units Convertible. A holder of Vested LTIP Units may convert
such Vested LTIP Units, the Book-Up Target of which is zero, into an equal
number of fully paid and non-assessable Class A Units, giving effect to all
adjustments (if any) made pursuant to Section 4 of this Exhibit E. “Capital
Account Limitation” shall refer to the requirement that the Book-Up Target for a
Vested LTIP Unit equal zero in order for such Vested LTIP Unit to be converted
to a Class A Unit.”


11.
Section 9.B of Exhibit E to the Agreement is hereby amended and restated as
follows:



“B. Special Approval Rights. In addition to, and not in limitation of, the
provisions of Section 9.A above (and notwithstanding anything appearing to be
contrary in the Agreement), the General Partner and/or the Partnership shall
not, without the affirmative consent of the holders of sixty-six and two-thirds
percent (66 2/3%) of the then outstanding LTIP Units, given in person or by
proxy, either in writing or at a meeting, take any action that would materially
and adversely alter, change, modify or amend the rights, powers or privileges of
the LTIP Units; but subject in any event to the following provisions: (i) no
consent of the holders of LTIP Units will be required if and to the extent that
any such alteration, change, modification or amendment would similarly alter,
change, modify or amend the rights, powers or privileges of the Class A Units;
(ii) with respect to the occurrence of any merger, consolidation or other
business combination or reorganization, so long as the LTIP Units either (w)
will be exchanged for, or an LTIP Unit Limited Partner will have the right to
receive for each LTIP Unit, an amount of cash, securities, or other property
equal to the greatest amount of cash, securities, or other property paid to a
holder of one Class A Unit in consideration of one Class A Unit pursuant to the
terms of such transaction, (x) are all converted into Class A Units immediately
prior to the effectiveness of the transaction, (y) remain outstanding with the
terms thereof materially unchanged or (z) if the Partnership is not the
surviving entity in such transaction, are exchanged for a security of the
surviving entity with terms that are materially the same with respect to rights
to allocations, distributions, redemption, conversion and voting as the LTIP
Units and without any income, gain or loss expected to be recognized by the
holder upon the exchange for federal income tax purposes (and with the terms of
the Class A Units or such other securities into which the LTIP Units (or the
substitute security therefor) are convertible materially the same with respect
to rights to allocations, distributions, redemption, conversion and voting), the
occurrence of any such event shall not be deemed to materially and adversely
alter, change, modify or amend the rights, powers or privileges of the LTIP
Units, provided further, that if some, but not all, of the LTIP Units are
converted into Class A Units immediately prior to the effectiveness of the
transaction (and neither clause (w), (y) or (z) above is applicable), then the
consent required pursuant to this section will be the consent of the holders of
sixty-six and two-thirds percent (66


6



--------------------------------------------------------------------------------





2/3%) of the LTIP Units to be outstanding following such conversion; (iii) any
creation or issuance of any Class A Units or of any class of series of common or
preferred units of the Partnership (whether ranking junior to, on a parity with
or senior to the LTIP Units with respect to payment of distributions, redemption
rights and the distribution of assets upon liquidation, dissolution or winding
up), which either (x) does not require the consent of the holders of Class A
Units or (y) does require such consent and is authorized by a vote of the
holders of Class A Units; and LTIP Units voting together as a single class,
together with any other class or series of units of limited partnership interest
in the Partnership upon which like voting rights have been conferred, shall not
be deemed to materially and adversely alter, change, modify or amend the rights,
powers or privileges of the LTIP Units; and (iv) any waiver by the Partnership
of restrictions or limitations applicable to any outstanding LTIP Units with
respect to any holder or holders thereof shall not be deemed to materially and
adversely alter, change, modify or amend the rights, powers or privileges of the
LTIP Units with respect to other holders. The foregoing voting provisions will
not apply if, as of or prior to the time when the action with respect to which
such vote would otherwise be required will be taken or be effective, all
outstanding LTIP Units shall have been converted and/or redeemed, or provision
is made for such redemption and/or conversion to occur as of or prior to such
time.”


12.
Except as otherwise consented to by the Limited Partners in accordance with the
terms of the Agreement, the amendments set forth herein shall only apply with
respect to LTIP Units issued on or after the date hereof. The Agreement and this
Amendment shall be read together and shall have the same force and effect as if
the provisions of the Agreement and this Amendment (including attachments
hereto) were contained in one document. Any provisions of the Agreement not
amended by this Amendment shall remain in full force and effect as provided in
the Agreement immediately prior to the date hereof.







[Remainder of page intentionally left blank]




7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date first written above.


GRAMERCY PROPERTY TRUST






By:    /s/ Benjamin P. Harris        
Name:     Benjamin P. Harris
Title:    President


Signature Page to the First Amendment to the Fourth Amended and Restated
Agreement of Limited Partnership